DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1−8, 10−18, and 20 are rejected under 35 USC 102(a)(1) as being anticipated by US Patent No. 10,479,503 to Sikora et al. (“Sikora”).
Regarding claim 1, Sikora teaches a stabilizing system for a winch cable, comprising:
a winch cable 120 deployed and suspended from a helicopter 140;
a cargo support (hook 630 and shackles 640 along with main beam 510 and main beam sleeve 610) attached at a deployed end of the winch cable (fig. 8);
an end effector (load stability system 410) attached to the winch cable (via hoist ring 520), the end effector comprising thrusters 1210 directed in a plurality of directions (i.e. two direct thrust leftward as pictured in fig. 13C while the other two direct thrust in the opposite direction) orthogonal to a vertical axis of the winch cable (fig. 1);
first control circuitry (i.e. circuitry associated with remote interface 1550) in the helicopter; and
second control circuitry 1010 in the end effector;
wherein thrust of individual thrusters is controlled through the first and second control circuitry maintaining the axis of the winch cable vertical, damping swinging of the cable (col. 7 lines 46−49 and col. 12 lines 32−42; with columns 9−12 describing the different ways the first and second circuitry work together and communicated with one another).
Regarding claim 2, Sikora teaches that the end effector is attached above the cargo support (fig. 8, where the end effector is attached above shackles 640).
Regarding claim 3, Sikora teaches that the end effector is attached below the cargo support (fig. 8, where lower portions of the end effector are attached below upper portions of main beam 510 of the cargo support).
Regarding claim 4, Sikora teaches that thrusters comprise fans in directed ducts, the fans driven by electric motors (col. 8 lines 46−51); wherein thrust is controlled by controlling the rotational velocity of the electric motors (col. 7 lines 46−49).
Regarding claim 5, Sikora teaches power and control conductors joining the control circuitry in the helicopter with second control circuitry in the end effector (col. 4 line 61 to col. 5 line 4), whereby the electric motors of the fans are powered through the power conductors from a power source in the helicopter (where one of ordinary skill in the art would understand the supply of power to the LSS to include powering the thrusters, which have the largest power requirements in the LSS), and the second control circuitry enables the first control circuitry to vary the rotational velocity of each electric motor (via thruster controller 930 in the LSS).
Regarding claim 6, Sikora teaches a rechargeable battery in the end effector powering the electric motors (col. 7 lines 31−41).
Regarding claim 7, Sikora teaches first wireless communication circuitry 1571 in the helicopter and second wireless communication circuitry 1531 in the end effector, wherein control signals are transmitted from the first control circuitry in the helicopter to the second control circuitry in the end effector wirelessly (col. 10 lines 46−64).
Regarding claim 8, Sikora teaches an imaging device on an upper region of the end effector (col. 10 lines 3−4), focused on a specific point on the helicopter above the end effector (i.e. the direction the optical sensor is oriented towards), the imaging device sensing movement of the end effector horizontally relative to the fixed point on the helicopter, and providing the deviation information to the first control circuitry in the helicopter, which uses the deviation information in controlling the individual thrusters in a manner to minimize horizontal movement of the end effector relative to the helicopter (where signals the optical sensor on the upper region of the end effector are relayed along with all other sensor data to first control circuitry, where this sensor data is used to minimize horizontal movement of the end effector, see col. 10 lines 19−61 and col. 12 lines 32−42).
Regarding claim 10, Sikora teaches anti-rotational thrusters and sensors in the second control circuitry in the end effector to sense rotational attitude and rotation, data from the sensors used to control thrust of the anti-rotational thrusters to dampen rotation of the cargo support around the axis of the winch cable (col. 12 lines 32−42, where the LSS  uses thrust to counteract disturbances, thereby acting as anti-rotational thrusters).
Regarding claims 11−18 and 20, Sikora teaches the method steps alongside the corresponding elements of the system as discussed above with respect to claims 1−8 and 10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sikora as applied to claims 4 and 14 above, and further in view of German Pat. No. DE-102005006936-A1 to Hoernicke.
Regarding claims 9 and 19, Sikora fails to teach a controllable louvre associated with each ducted fan. Hoernicke teaches a similar device for controlling the position of a tether deployed from an aerial vehicle, the device having a ducted fan having a louvre 5 in the duct of the fan which is controllable about a vertical pivot axis (figs. 2−3). It would have been obvious to one of ordinary skill in the art at the time of filing to provide a controllable louvre as taught by Hoernicke to each of the ducts in Sikora, such that the controllable louvres are over faces of the directed ducts, the louvres rotatable about vertical axes to deflect air to a side, providing a torque around the axis of the winch cable, in order to provide greater control over the positioning of the LSS. As such, the attitude of the louvres would be controlled to dampen rotation of the cargo support around the axis of the winch cable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael B Kreiner whose telephone number is (571)270-5379. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        10/22/2022